DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 03/10/2020.
Information Disclosure Statement 
The Information Disclosure Statements (IDS) filed 03/10/2020, 06/29/2021 and 09/21/2021 have been placed in the application file and the information referred to therein has been considered. 
Drawings
The drawings received 03/10/2020 are acceptable for examination purposes.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1-3 are   rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP H07033477 to Wakatsuki (Wakatsuki, machine translation)
Regarding claim 1, Wakatsuki discloses a resin composition, wherein the resin composition is polyurethane composition comprising a polyol component and a polyisocyanate component (claim 1). In addition, Wakatsuki teaches   a resin composition wherein a polyol component is a product of reaction of caprolactone with ethylene glycol, hexamethylene diisocyanate and hydrated alumina (Al2O3 · 3H2O) (p.2), i.e. component substantially similar to that of the instant Application (see paras 33, 41, 48, 56, and 66 of the PgPub (US 20200277433) as claimed, the claimed viscosity parameters are inherently present.
Alternatively, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to optimize a ratio of the resin components based on that disclosed by Wakatsuki in order to obtain resin composition with desired viscosity as a result of routine experimentation available to one skilled in the art.
Regarding claim 2, Wakatsuki discloses wherein the resin composition is a room temperature curing type urethane-based composition (claim 1, p.3). 
Regarding claim 3, Wakatsuki discloses the invention as discussed above as applied to claim 2 and incorporated therein. Since the resin composition of Wakatsuki is substantially similar to that as claimed, the claimed property is inherently present.
Claim 4-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP H07033477 to Wakatsuki in view of Beuhler A. et al. PCI Magazine. 04 April 2016 (Beuhler, provided in file).
Regarding claim 4, Wakatsuki discloses the invention as discussed above as applied to claim 2 and incorporated therein, including wherein the resin composition is polyurethane composition comprising a polyol component and a polyisocyanate component (claim 1). In addition, Wakatsuki teaches   a resin composition wherein a polyol component is a product of reaction of caprolactone with ethylene glycol, hexamethylene diisocyanate (claim1, p.2). Wakatsuki does not expressly discloses wherein, the ester-based polyol resin is an amorphous polyol, in which a crystallization temperature (Tc) and a melting temperature (Tm) are not observed in a DSC (differential scanning calorimetry) analysis, or has a melting temperature (Tm) of less than 15°C.
Beuhler teaches a polyurethane (Title) resin composition, comprising ester-based polyol (below) of presented on Fig. 2 (re claim 7) or Fig. 2 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

which is product of reaction of adipic acid (re claim 8) and polytetramethylene ether glycol (PTMEG) and a polyurethane resin is prepared by reaction of said ester-based polyols with dicyclohexylmethanediisocyanate (p.3), it is noted that the polyester-polyol segment in the composition has Tg below 0oC by DMA or 15 oC by DSC (Table 3). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. MPEP 2144.05.
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane composition of Wakatsuki with the polyols and isocyanates of because the simple substitution of one known element for another is likely to be obvious when predictable results such as obtain polyurethanes with high resistance to hydrolytic cleavage, excellent tensile strength and stiffness are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding claims 5 and 6, modified Wakatsuki discloses the invention as discussed above as applied to claim 4 and incorporated therein. Since the polyurethane composition components are substantially similar to that similar to that of the instant Application (see paras 33, 41, 48, 56,  and 66 of the  PgPub) disclosed by Wakatsuki (p.2)  and Beuhler (p.3), the claimed properties such as a mixture of the ester-based polyol resin and polyisocyanate component has a glass transition temperature (Tg) of less than 0°C after curing and each of the ester-based polyol resin and the polyisocyanate has a viscosity of less than 10,000 cP are inherently present. 
Alternatively, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to optimize a ratio of the resin components based on that disclosed by modified Wakatsuki in order to obtain resin composition or precursors with desired properties. as a result of routine experimentation available to one skilled in the art.
Regarding claim 9, Wakatsuki discloses ethylene glycol (p.2).
Regarding claim 10, modified Wakatsuki discloses a non-aromatic polyisocyanate (Beuhler, dicyclohexylmethanediisocyanate (p.3)).
Regarding claim 11, modified Wakatsuki discloses an alicyclic polyisocyanate (Beuhler, dicyclohexylmethanediisocyanate (p.3)).
Regarding claim 12, Wakatsuki discloses hydrated alumina (Al2O3 · 3H2O) (p.2).
Regarding claim 13, Wakatsuki discloses wherein the filler is contained in an amount of 50 to 2,000 parts by weight relative to 100 parts by weight of the sum of the ester-based polyol resin and polyisocyanate contents (claim 1, p.3, Table).
Claims 14 -18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP H07033477 to Wakatsuki in view of KR 1020160105358 to Park (Park, US 2018/0076493 is used as English language equivalent).  
Regarding claims 14 and 15, Wakatsuki discloses the invention as discussed above as applied to claim 1 and incorporated therein. In addition, Wakatsuki discloses that the disclosed polyurethane composition is has flame retardant properties and specifically suitable for preventing electrical fire and spreading fire along electrical connections (wires, p. 1).  Wakatsuki does not expressly discloses, a battery module comprising a module case having a top plate, a bottom plate and sidewalls, wherein an inner space is formed by the top plate, the bottom plate, and the sidewalls; a plurality of battery cells existing in the inner space of the module case; and a resin layer formed by curing the resin composition according to claim 1 and in contact with the plurality of battery cells.
Park teaches a battery module (Title) and battery pack (para 89, re claim 15) , the  battery module comprising  a module case having an upper plate, a lower plate, and side walls; a plurality of battery cells present in an inner space of the module case  and a resin layer present in the inner space of the module case, wherein the resin layer is formed so as to come in contact with the plurality of battery cells (see claim 1, Fig. 1, Fig. 7). In addition, Park teaches the resin layer can have flame retardant properties and can use to prevent electrical fire (para 40, 63). Since the resin composition of Wakatsuki is specifically designed to percent electrical fires(p.1,2), it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the battery module  of Park  with the resin composition of Wakatsuki, because the simple substitution of one known element for another is likely to be obvious when predictable results, such improvement safety of the battery module against electrical fire  are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding claim 16, modified Wakatsuki discloses an electric vehicle (Park, para 89).
Regarding claim 17, modified Wakatsuki discloses method of manufacturing a battery module, comprising injecting the resin composition into a module case; housing a battery cell in the module case, and curing the resin composition to form the resin layer (Park, claim 17, para 138).
Regarding claim 18, modified Wakatsuki discloses wherein the curing of the resin composition is performed by holding the resin composition at room temperature or heating at a temperature in a range of about 300C to 500C for a predetermined time (Park, para 52, Wakatsuki p.3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Usyatinsky/Primary Examiner, Art Unit 1727